Exhibit 10.2 ASSET PURCHASE AGREEMENT Between VEMICS, INC. and E LEARNING DESKTOP VENTURES, INC. This ASSET PURCHASE AGREEMENT ("Agreement") is entered into as of January 25, 2007 ("Effective Date"), by and between Vemics, Inc., a Nevada Corporation whose address is 523 Avalon Gardens Drive, Nanuet, New York 10954 ("Vemics''), and E Learning Desktop Ventures Inc., a Canadian Corporation whose address is 2301 Haines Rd # 201, Mississauga ON Canada ("EL Desktop"). 1. Sale of business assets. (a)Sale.On the terms and subject to the conditions set forth herein, EL Desktop shall sell, convey, transfer, assign, and deliver to Vemics, and Vemics shall purchase, acquire and accept, as provided for and subject to the limitations set forth herein, all of EL Desktop's assets, contracts, agreements, properties, business, intellectual property, copyrights, patents, trademarks, leases and goodwill of every kind and description, wherever located, including but not limited to those set forth on or as provided for in Exhibit A (Asset List) and Exhibits A-I through A-5 (Contracts), all as they exist upon the consummation of closing (collectively, the "Assets"). Vemics shall have the option (exercisable in its sole and absolute discretion) to accept or reject the sale, conveyance, transfer assignment and/or delivery of any EL Desktop assets, contracts, agreements, properties, business, intellectual property, copyrights, patents, trademarks, leases and goodwill, including but not limited to any of the leases listed in Exhibit B herein; any such items so rejected by Vemics shall be retained by EL Desktop and shall not be included within the Assets. With respect to all EL Desktop assets, contracts, agreements, properties, business, intellectual property, copyrights, patents, trademarks, leases and goodwill, including but not limited to any of the leases listed in Exhibit B herein that EL Desktop obtains after the Effective Date, within 10 days of entering into or otherwise obtaining such assets, contracts, agreements, properties, business, intellectual property, copyrights, patents, trademarks, leases and goodwill, including but not limited to any of the leases listed in Exhibit B, EL Desktop shall provide written notice thereof to Vemics, which notice shall be accompanied by a complete and correct copy of the assets, contracts, agreements, properties, business, intellectual property, copyrights, patents, trademarks, leases and goodwill, including but not limited to any of the leases listed in Exhibit B; Vemics shall have 30 days after receipt of all of the foregoing from EL Desktop to accept or reject the assignment of such assets, contracts, agreements, properties, business, intellectual property, copyrights, patents, trademarks, leases and goodwill, including but not limited to any of the leases listed in Exhibit B. Desktop must reveal to and notify Vemics, in writing, of all revenue-generating contracts, agreements, memoranda of agreements and other business arrangements that EL Desktop has entered into and/or will enter into in the future ("New Contracts"). Such notice shall be provided by EL Desktop to Vemics within 15 days of the first to occur of (i) the parties' execution and delivery of, or (ii) EL Desktop's direct or indirect receipt of any income, payments or other compensation from, any such New Contracts. Upon written demand of Vemics, EL Desktop will assign to Vemics, at no additional cost or expense, any or all such New Contracts. These New Contracts shall include but not be limited to the contracts attached hereto as Exhibits A-1 through A-5 (the "Contracts"). EL Desktop shall be under a continuing on-going obligation now and in the future to reveal and notify Vemics of any such New Contracts, and its failure to do so shall be a material breach of this Agreement.EL Desktop represents and warrants to Vemics that (1) all contracts being assigned to Vemics under this Agreement (including the Contracts) are in full force and effect and are valid and enforceable in accordance with their terms, (2) no party to any such contract is in breach in any manner whatsoever of its liabilities, duties and/or obligations under such contract and (3) such contracts are fully assignable to Vemics as written without the need of any consents or approvals. (c) No Assumption of liabilities.Vemics shall not now and/or in the future assume, pay, perform, or discharge any debts, obligations, contracts, agreements, leases and liabilities of EL Desktop of any kind, character, or description, whether accrued, absolute, contingent, or otherwise (regardless of whether reflected or reserved against on EL Desktop's balance sheets, books of account, and records); provided, however, that, subject to the terms and conditions of this Agreement, Vemics shall assume and agree to discharge and perform, when due, any those debts, obligations and liabilities arising entirely after the Closing Date under those contracts, agreements and leases included in the Assets (excluding any debts, obligations and/or liabilities accruing, arising out of or relating to any breach or default by EL Desktop on or prior to the Closing Date under any such contracts, agreements and leases included in the Assets).EL Desktop agrees to fully pay or otherwise satisfy when due, and to indemnify, hold harmless and defend Vemics from and against, all claims, debts, liabilities, obligations, duties, defense costs (including reasonable attorneys' fees), judgments and other expenses arising out of those debts, obligations, contracts, agreements, leases and/or liabilities of EL Desktop not specifically assumed by Vemics under this Agreement. (d) Assurance.EL Desktop warrants and represents that Vemics shall not be subjected to any liability to any third party as the result of this Agreement, except as otherwise provided in Section 1(c) with respect to debts, obligations and liabilities arising entirely after closing under those contracts, agreements and leases included in the Assets. (e) Conveyances.The sale, conveyance, transfer, assignment, and delivery of the Assets shall be effected by deeds, bills of sale, endorsements, assignments, drafts, checks, and other instruments of transfer and conveyance, in form and substance acceptable to Vemics (collectively, the "Closing Documents'', which shall be executed and delivered by EL Desktop at closing. (f) Additional documents.EL Desktop shall, at any one or more times after the Closing Date, upon Vemics' request, execute, acknowledge, and deliver all further deeds, assignments, transfers, conveyances, powers of attorney, and assurances, and do all other acts and things, that are required or appropriate to assign, transfer, grant, convey, assure, and confirm to Vemics, or to its successors and assigns, or to aid and assist in collecting and reducing to possession, any of or all the Assets to Vemics, and/or any of or all the obligations of EL Desktop to be assigned to, and assumed, paid, performed, and/or discharged by Vemics pursuant to this Agreement. 2. Composition of purchase price.On the terms and subject to the conditions herein set forth, Vemics shall issue and deliver to EL Desktop on the Closing Date: (a) Common stock.At closing, Vemics will issue to EL Desktop an aggregate of one million one hundred eleven thousand one hundred twelve (1,111,112) restricted shares (the "Shares") of Vemics common stock, with a par value of $.00I per share (the "Common Stock"), all of which Shares shall be registered in the name of EL Desktop. With respect to said Shares, (i) at closing stock certificates representing one million (1,000,000) restricted shares of Common Stock will be delivered by Vemics to EL Desktop, and (ii) at closing stock certificates representing the remaining one hundred eleven thousand one hundred twelve (111,112) restricted shares of Common Stock (the "Escrowed Shares") will be presented by Vemics to EL Desktop along with a blank stock power relating to said Escrowed Shares, and thereupon EL Desktop will sign the stock power in blank (with a signature guaranty) and deliver said signed stock power and said stock certificates representing the Escrowed Shares to Vemics to be held in escrow pursuant to this Agreement.Vemics will hold said stock power and Escrowed Shares in escrow to offset any losses, debts, obligations or liabilities which may be borne or incurred by Vemics due to, arising out of or otherwise relating to any breach or violation of this Agreement (including without limitation Section 1(c) of this Agreement) by EL Desktop (collectively, "Losses").If by July 16, 2007, Vemics has not borne or incurred any Losses, and EL Desktop is not in breach or violation of any term and condition of this Agreement (including without limitation Section 1(c) of this Agreement), then, subject to the terms and conditions of this Agreement, the Escrowed Stock will be released by Vemics to EL Desktop. If on or prior to July 16, 2007, Vemics has borne or incurred any Losses, or EL Desktop is in breach or violation of any term and condition of this Agreement (including without limitation Section 1(c) of this Agreement), then on July 16, 2007, Vemics shall so notify EL Desktop, and may offset its Losses and any other damages incurred or to be incurred by Vemics as a result thereof on a dollar-for-dollar basis against the Escrowed Shares, in which event each such Escrowed Share shall be valued at the average of the closing prices of Vemics Common Stock over the 30 trading days immediately preceding July 16, 2007, as reported in the pink sheets or, if Vemics Common Stock is traded on an exchange, as reported by such exchange (if Vemics Common Stock is not traded in the pink sheets or on an exchange an any date during said 30 trading days, each Escrowed Shares shall be valued at US$.90); provided, however, in the event any such Losses and/or other damages have not been liquidated on or prior to July 16, 2007 (including without limitation any Losses or damages which may be reasonably anticipated by Vemics to be incurred after July 16, 2007), then, for purposes of any such offset, on July 16, 2007, Vemics may make a reasonable estimate of the amount of such unliquidated Losses and/or other damages which Vemics may incur. In the event of any such offset by Vemics, the Escrowed Shares as to which the offset is applied (rounded up to the next whole share) shall be deemed repurchased by Vemics from - EL Desktop and to thereupon become authorized but unissued shares, and any Escrowed Shares as to which the offset is not applied shall, subject to the terns and conditions of this Agreement, be released and delivered to EL Desktop. (b) Common stock bonus - Warrant and Additional Warrant. (1) Warrant.Subject to the provisions of this Section, on February 28, 2008, Vemics will issue to EL Desktop a warrant for restricted shares of Vemics Common Stock, not to exceed 750,000 restricted shares of Vemics' Common Stock, with a strike price of US$.90 per share of Common Stock and a term of 5 (five) years, which warrant shall be in the form attached hereto as Exhibit C (the "Warrant").The number of restricted shares of Vemics Common Stock to be subject to the Warrant will be based on the amount of net revenue received by Vemics which is generated by E. James Pennington ("Pennington") as an employee of Vemics between the Closing Date and February 28, 2008, according to the matrix below; provided, however, that no Warrant shall be issued if the amount of net revenue received by Vemics which is generated by the International Education Solutions Division directed by E James Pennington between the Closing Date and February 28, 2008, is not at least US$975,000: Target Net Revenue: US$1,500,000 Date to Reach Target Net Revenue: February 28, 2008 % of Target Net Revenue Reached Percentage of Warrant which will be exercisable Number of shares which will be exercisable under the Warrant Less than 65% -0-% (no Warrant to be issued) -0- shares (no warrant to be issued) 65% 45% 337,500 shares 75% 60% 450,000 shares 85% 75% 562,500 shares 95% 90% 675,000 shares 100% or more 100% 750,000 shares (2) Additional Warrant. (i)Subject to the provisions of this Section, on February 28, 2008, Vemics will issue to EL Desktop an additional warrant for 750,000 restricted shares of Vemics Common Stock, with a strike price equal to 90% of the average of the closing prices of Vemics Common Stock over the 30 trading days immediately preceding February 28, 2008 (as reported in the pink sheets or, if Vemics Common Stock is traded on an exchange, as reported by such exchange) (if Vemics Common Stock is not traded in the pink sheets or on an exchange an any date during said 30 trading days, a share of Vemics Common Stock shall be valued at US$.90 so that the strike price would be US$.81), if the amount of net revenue received by Verities which is generated by Pennington as an employee of Vemics between the Closing Date and February 28, 2008, is US$2,250,000 or more. If Vemics does, or is obligated to, issue such an additional warrant to EL Desktop pursuant to this Section 2(b)(2)(i), then no additional warrant shall be issued or issuable pursuant to Section 2(b)(2)(ii). (ii)Subject to the provisions of this subsection, if Vemics does not and is not obligated to issue an additional warrant to EL Desktop pursuant to Section 2(b)(2)(i), then on February 28, 2009, Vemics will issue to EL Desktop an additional warrant for 750,000 restricted shares of Vemics Common Stock, with a strike price equal to 90% of the average of the closing prices of Vemics Common Stock over the thirty trading days immediately preceding February 28, 2009 (as reported in the pink sheets or, if Vemics Common Stock is traded on an exchange, as reported by such exchange) (if Vemics Common Stock is not traded in the pink sheets or on an exchange an any date during said 30 trading days, a share of Vemics Common Stock shall be valued at US$.90 so that the strike price would be US$.81), if the amount of Vemics' net revenue which is generated by Pennington as an employee of Vemics between March 1, 2008 and February 28, 2009, is US$3,000,000 or more. (iii)Any additional warrant issued by Vemics pursuant to this Section 2(b)(2) (an "Additional Warrant") shall be for a term of 5 (five) years, and shall be in substantially the same form as the Warrant attached hereto as Exhibit C.In the event any stock split, reverse stock split, recapitalization, merger, consolidation, conversion, or similar transaction to which Vemics is a party occurs prior to the issuance of any Additional Warrant, then, notwithstanding Sections 2(b)(2)(i) and (ii) above, Vemics may, in ifs reasonable discretion, appropriately adjust the strike price and/or number, class or type of shares to be received upon exercise of the Additional Warrant as if the Additional Warrant had been issued immediately prior to such event or transaction. (c) Restrictions and Rights.The following provisions shall apply to the Vemics Shares, the Warrant, Additional Warrant and the Additional Shares (as defined below): (1) The Shares are not, and if and when issued neither (i) the Warrant and any securities issued upon exercise of the Warrant, (ii) the Additional Warrant and any securities upon exercise of the Additional Warrant, nor (iv) the Additional Shares will be, registered under the Securities Act of 1933, as amended ("Securities Act"), or under any state "blue sky" laws (collectively, "State Acts"). The Shares are, and if and when issued (i) the Warrant and any securities issued upon exercise of the Warrant, (ii) the Additional Warrant and any securities upon exercise of the Additional Warrant, and (iii) the Additional Shares will be, "restricted securities," as that term is defined in U.S. Securities and Exchange Commission ("SEC") Rule 144, and may not be sold, assigned, transferred or otherwise disposed of unless registered under the Securities Act and all applicable State Acts or unless exemptions from such registration requirements are available for such transaction. (2)The certificate or certificates evidencing the Vemics Shares (including any Escrowed Shares) to be delivered to EL Desktop, or, if and when issued, evidencing (i) the Warrant and any securities issued upon exercise of the Warrant, (ii) the Additional Warrant and any securities issued upon exercise of the Additional Warrant, and (iii) the Additional Shares, will bear a restrictive legend substantially in the following form as long as applicable: "THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAW. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT COVERING THESE SECURITIES UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT REGISTRATION OF THESE SECURITIES IS NOT REQUIRED UNDER THE ACT OR UNDER APPLICABLE STATE SECURITIES LAWS." (3) (i) If, at any time after the first anniversary of the Closing Date, Vemics files a registration statement under the Securities Act for purposes of a public offering of securities of the Vemics for its own account, it shall notify EL Desktop in writing (the "Company Notice"). EL Desktop shall have the right (the "Piggyback Right"), subject to the limitations set forth in this Section, to include in any such registration statement all or any portion of the Vemics' Shares and Additional Shares then held by EL Desktop. In order to exercise the Piggyback Right, EL Desktop shall give written notice to Vemics (the "Piggyback Notice") no later than fifteen (15) days following the date on which the Vemics gives the Company Notice. The Piggyback Notice shall set forth the number of Vemics' Shares and Additional Shares that EL Desktop desires to include in the registration statement. All expenses of any such registration will be paid by the Vemics. (ii)If the registration statement under which Vemics gives a notice under this Section is for an underwritten offering, Vemics shall so advise the EL Desktop in the Company Notice.In such event, the right of any EL Desktop to be included in a registration pursuant to this Section shall be conditioned upon EL Desktop's participation in such underwritten offering and the inclusion of EL Desktop's Vemics' Shares and Additional Shares in the underwritten offering to the extent provided herein. All holders of Vemics' Shares and Additional Shares proposing to distribute their shares by means of such underwritten offering (including without limitation EL Desktop) shall enter into an underwriting agreement in customary form with the underwriter or underwriters selected for such underwriting by Vemics. Notwithstanding any other provision of this Agreement, if the underwriter determines in good faith that marketing or other factors require a limitation of the number of shares to be underwritten, the number of shares that may be included in the underwriting shall be allocated, first, to Vemics; second, if and to the extent permitted by the underwriter, to EL Desktop with respect to the Vemics' Shares and Additional Shares; and third, if and to the extent permitted by the underwrite, to any other stockholder of Vemics (i.e., other than EL Desktop) on a pro rata basis. No such reduction shall reduce the securities being offered by Vemics for its own account to be included in the registration and underwriting.If EL Desktop disapproves of the terms of any such underwriting, EL Desktop may elect to withdraw therefrom by written notice to Vemics and the underwriter, delivered at least twenty (20) business days prior to the effective date of the registration statement. (iii) Vemics shall have the right to terminate or withdraw any registration initiated by it under this Section prior to the effectiveness of such registration whether or not EL Desktop has elected to include securities in such registration. (4) With a view to making available to EL Desktop the benefits of SEC Rule 144 and any other rule or regulation of the SEC that may at any time permit EL Desktop to sell securities of Vemics to the public without registration, Vemics agrees to use reasonable efforts, after the first anniversary of Closing Date and so long as the EL Desktop owns any Vemics' Shares or Additional Shares, to: (i) make and keep available adequate current public information with respect to Vemics, as those terms are understood and defined in SEC Rule 144; (ii) to file with the SEC in a timely manner all reports and other documents required of Vemics under the Securities Exchange Act of 1934, as amended (the "Exchange Act") (at any time after Vemics has become subject to such reporting requirements); and (iii) furnish to any EL Desktop forthwith upon request (A) to the extent accurate, a written statement by the Company that it has complied with the reporting requirements of SEC Rule 144, the Securities Act, and the Exchange Act, or that it qualifies as a registrant whose securities may be resold pursuant to Form S-3 (at any time after Vemics so qualifies); and (B) to the extent accurate, a copy of the most recent annual or quarterly report of Vemics and such other reports and documents so filed by Vemics. (d) Cash or Additional Shares. Vemics shall pay to EL Desktop Creditors up to US$250,000 in cash to satisfy any outstanding debts, liabilities or obligations to EL Desktop's present creditors (collectively, the "Cash Payments") identified in "Exhibit D " (collectively the "EL Desktop Creditors") with payment to be made to EL Desktop Creditors on before the date indicated on said "Exhibit D".This Section 2(d) is subject to Section I (c) above, and in the event of any inconsistency, Section 1(c) shall control.Any such Cash Payments so made by Vemics will be used by EL Desktop to satisfy its current financial obligations, and Vemics may require a final determination of what these financial obligations are prior to making any such Cash Payment. Exhibit D is a list prepared by EL Desktop of its current financial obligations.No Cash Payments so made by Vemics will be paid, directly or indirectly, by EL Desktop to the management or shareholders of EL Desktop, except for such monies as are due for back salaries, expenses and documented loans made to EL Desktop (excluding direct equity investments made by, and any convertible debentures held by, management or shareholders of EL Desktop, which shall not be paid or otherwise satisfied, in whole or in part, directly or indirectly, with any such Cash Payments by Vemics).If on or before September 15, 2007, Vemics has not made Cash Payments aggregating US$250,000 pursuant to this Section 2(d), then on September 16, 2007, Vemics will issue to EL Desktop such number of additional restricted shares (the "Additional Shares") of Vemics Common Stock, registered in the name of EL Desktop and rounded up to the next whole share, as shall have an aggregate value equal to the difference between US$250,000 and the dollar amount of the aggregate Cash Payments (if any) made by Vemics on or prior to September 15, 2007. For this purpose, each Additional Share shall be valued at the average of the closing prices of Vemics Common Stock over the 30 trading days immediately preceding September 16, 2007, as reported in the pink sheets or, if Vemics Common Stock is traded on an exchange, as reported by such exchange (if Vemics Common Stock is not traded in the pink sheets or on an exchange an any date during said 30 trading days, each Escrowed Shares shall be valued at US$.90). (e) Excluded property.
